DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Examiner’s Comments

Based upon the most recently submitted amendment and remarks, the examiner notes additional prior art to Lee US 20040174931 A1 which discloses an equalizer based on normal distributions (abstract).


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11190898. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims the same elements recited in the application claim 1:

1. A computer-implemented method comprising:
 determining, by at least one processor, a first energy curve ( determine frequency-dependent absorption coefficients, patent claim 1, which are then modified via the determined audio simulation energy curve as per claim 4 ) by utilizing an audio simulation model to estimate sound paths within an environment according to an environment geometry of the environment and a reverberation decay time of the environment (patent claim 1); 
determining, by the at least one processor, material parameters (the modified frequency-dependent absorption coefficients of the materials of the claim 4 rejection) of materials within the environment based on a difference between the first energy curve and a second energy curve corresponding to the reverberation decay time of the environment (to reduce a difference between a slope of the audio simulation energy curve and a slope of a reverberation energy curve based on the reverberation decay time predicted for the environment—as per claim 4 of the patent); and 
generating, by the at least one processor, an audio sample based on the environment geometry, the material parameters/absorption coefficients, and an environment equalization of the environment (patent claim 1).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


The following claims 1,10,17,2-7,11,12,14,18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Jot et al (US 20170223478 A1).


As per claims 1,10,17 Jot discloses a digital system of a computing system (fig. 9), where the computer system requires (in order to function) a non-transitory computer readable storage medium/one or more memory devices comprising instructions that, when executed by at least one processor, cause a computing device to perform a computer-implemented method comprising: 
determining, by at least one processor, a first energy curve by utilizing an audio simulation model to estimate sound paths within an environment according to an environment geometry of the environment/estimate interactions of sound paths with surfaces within the environment  (the measurement of the transducer of para. 33 is an audio recording that is identified by the system as a measured reverberation characteristic of the environment, para. 33,29 as a fingerprint, where a reverberation characteristic is a model to estimate sound paths within an environment, where the environment geometry must be located in the memory devices/determined by the processor in order to be used as cited) and a reverberation decay time of the environment (the detected decay time para. 40, alternatively, the applied reverberation decay times in para. 8 are predicted/detected by the processor); 

determining, by the at least one processor, material parameters of materials within the environment  (the determined material properties, table 1) based on a difference between the first energy curve and a second energy curve corresponding to the reverberation decay time of the environment; (the function that matches the reverberation fingerprint and associated reverberation decay time cited above to an audio simulation model/approximated local environment acoustics para. 29 jot is an objective function, where the matching the fingerprint comprises by definition matching the slope of the fingerprint which is formed of a reverberation energy curve, hence the difference between the slopes/first and second energy curves is reduced/minimized via the function based on reverberation decay times/ decay rate or reverberation time per band as per para. 51 which are predicted for a particular environment/given room or environment; further the second energy curve must be determined by the processor in order to be used as cited above); and 
where, since the modified material parameters will affect the generating step below, which will then modify the first energy curve as per the determining step above, the modified materials are based on the second energy curve as cited above, as such, the first energy curve is modified based on the second energy curve corresponding to the reverberation decay time; and

generating, by the at least one processor, an audio sample based on the environment geometry,  and the material parameters (output 102 of fig. 1 will be an audio sample at some point per the digital nature of the disclosed functions), and an environment equalization of the environment (the applied reverberation equalization is determined/predicted by the system before it is applied, para. 8), and environment equalization of the environment (since the geometry and material parameters are determined via the reverberation characteristic as cited above, the generating step is based on an environment equalization of the environment since the natural equalization of an environment will directly affect the reverberation characteristic of that environment.

As per claim 2, the computer-implemented method as recited in claim 1, wherein determining the material parameters of the materials comprises: 
determining a first slope of the first energy curve and a second slope of the second energy curve (the slopes are determined via the collections of values comprising the first and second energy curves as recognized by the computer/processor because a slope is defined by the end points of a line defined by said collections of values); and 
reducing a difference between the first slope of the first energy curve and the second slope of the second energy curve (the function that matches the reverberation fingerprint and associated reverberation decay time cited above to an audio simulation model/approximated local environment acoustics para. 29 jot is an objective function, where the matching the fingerprint comprises by definition matching the slope of the fingerprint which is formed of a reverberation energy curve, hence the difference between the slopes is reduced via the function).

As per claim 3, the computer-implemented method as recited in claim 2, wherein reducing the difference between the first slope of the first energy curve and the second slope of the second energy curve comprises modifying absorption coefficients associated with the materials (the parameters for the RIR model in table 1 of Jot) to change the first slope of the first energy curve (since the first energy curve is based on the material absorption coefficients, its slope will change as the material absorption coefficients change).
As per claim 4, the computer-implemented method as recited in claim 1, wherein determining the first energy curve comprises generating, utilizing the audio simulation model, a plurality of simulated sound paths reflected by one or more surfaces within the environment according to an initial set of materials of the one or more surfaces (the reverberation characteristic in the claim 1 rejection is a plurality of sound paths based on the material parameters, where the intial set of parameters are the first set of material properties cited in the claim 1 rejection).
As per claim 5, The computer-implemented method as recited in claim 4, further comprising: determining initial material parameters for the initial set of materials of the one or more surfaces (the first set of material properties of the claim 1 rejection are determined when read by the processor/computers); 
determining modified material parameters based on the difference between the first energy curve and the second energy curve (the function that matches the reverberation fingerprint and associated reverberation decay time cited above to an audio simulation model/approximated local environment acoustics para. 29 jot is an objective function, where the matching the fingerprint comprises by definition matching the slope of the fingerprint which is formed of a reverberation energy curve, hence the difference between the slopes/first and second energy curves is reduced/minimized via the function based on reverberation decay times/ decay rate or reverberation time per band as per para. 51 which are predicted for a particular environment/given room or environment); and 

determining an updated set of materials for the one or more surfaces within the environment according to the modified material parameters (a set of the modifies material parameters is the updated set of materials, where the materials are defined by the particular set of coefficients).

As per claim 6, the computer-implemented method as recited in claim 4, wherein determining the material parameters of the materials within the environment comprises utilizing the audio simulation model to determine whether the plurality of simulated sound paths reach a location within the environment and how long each estimated sound path takes to reach the location according to the environment geometry and the reverberation decay time (matching reverberation fingerprints per claim 1 rejection is by definition determining whether the plurality of simulated sound paths reach a location within the environment and how long each estimated sound path takes to reach the location according to the environment geometry and the reverberation decay time because these things define a particular reverberation fingerprint).

As per claim 7, the computer-implemented method as recited in claim 1, wherein generating the audio sample comprises modifying a pre-recorded audio sample (101, fig. 1) according to the material parameters and the environment equalization at a virtual location within the environment geometry (all used to create the modified sample at 102 per the claim 1 rejection).

As per claim 11, the system as recited in claim 10, wherein the one or more processors are further configured to cause the system to reduce the difference between the first energy curve and the second energy curve by modifying an initial set of material parameters to change a slope of the first energy curve based on the difference between the first energy curve and the second energy curve (the modified material parameters based on the initial set as per the claim 3 and 4 rejections).

As per claim 12, the system as recited in claim 11, wherein the one or more processors are further configured to cause the system to modify the initial set of material parameters by modifying frequency-based absorption coefficients (as per claim 3 rejection) to change the slope of the first energy curve (claim 3 rejection) at a particular frequency sub-band (the volumes per the frequency bands as per para. 51 of Jot are equalizations) to fit a slope of the second energy curve at the particular frequency sub-band (the matching/fitting a slope as per the claim 1 rejection performed after the modified material parameters).

As per claim 14, the one or more processors are further configured to cause the system to determine the first energy curve by utilizing the audio simulation model to determine whether the estimated sound paths reach a location within the environment and how long each estimated sound path takes to reach the location according to the environment geometry (part of the determined reverberation characteristic of the claim 1 rejection), the reverberation decay time (which must be determined by the processor before it can be used as cited in the claim 1 rejection), and an initial set of materials (the set of material parameters before they are modified as per claim 1 rejection)  within the environment.

As per claim 18, The non-transitory computer readable storage medium as recited in claim 17, further comprising instructions that, when executed by the at least one processor, cause the computing device to: determine the first energy curve by utilizing the audio simulation model with initial material parameters (claims 1,4,5) for the surfaces within the environment (per the claim 4 rejeciton); and modify the material parameters by updating the initial material parameters to reduce a difference between the first energy curve and the second energy curve (per the claim 1 rejection).






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 8,9,13,15,16,19,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jot et al (US 20170223478 A1), and further in view of Crow et al (US 20190166435 A1).

As per claim 8, Jot discloses the computer-implemented method as recited in claim 1 but does not specify that it further comprises to determine, utilizing one or more neural networks, the environment equalization and the reverberation decay time from an audio recording within the environment.
Crow discloses an audio system that determines acoustic parameters (para. 71, and teaches that the acoustic parameters can be determined by implementing an acoustic source model and using machine learning including a neural network (para. 72).  It would have been obvious to one skilled in the art that the adaptive acoustic model based prediction of acoustic parameters of Jot, including the environment equalization parameters and the reverberation decay time could be implemented using a neural network for the purpose of implementing machine learning in the prediction step.

As per claim 9, the computer-implemented method as recited in claim 8, wherein determining the environment equalization and the reverberation decay time comprises: determining, utilizing the one or more neural networks (as per the claim 8 rejection), a plurality of frequency-dependent environment equalizations for a first set of frequency sub-bands (the volumes per the frequency bands as per para. 51 of Jot are equalizations); and 
determining, utilizing the one or more neural networks, a plurality of frequency-dependent reverberation decay times for a second set of frequency sub-bands (decay rate or reverberation time per band as per para. 51). 

As per claim 13, the one or more processors are further configured to cause the system to determine the second energy curve by: determining, utilizing one or more neural networks, the environment equalization and the reverberation decay time from an audio recording within the environment (as per the claim 1 and 8 rejections); and determining the second energy curve for the particular frequency sub-band from a plurality of energy curves based on frequency-dependent reverberation decay times at a plurality of frequency sub-bands (per the claim 9 rejection).

As per claim 15, the one or more processors are further configured to cause the system to determine, utilizing one or more neural networks (as per the claim 8 rejection), the environment equalization and the reverberation decay time from an audio recording within the environment by: determining, utilizing the one or more neural networks, a plurality of frequency-dependent environment equalizations for a first set of frequency sub-band (the environment equalization as determined for the plurality of subbands); and determining, utilizing the one or more neural networks, a plurality of frequency-dependent reverberation decay times for a second set of frequency sub-bands (the reverberation decay time as determined for the plurality of subbands), the second set of frequency sub-bands being different than the first set of frequency sub-bands (the first and second sets of subbands are different form each other because they each represent different elements, the environment equalizations and the reverberation decay times).
As per claim 16,  the one or more processors are further configured to cause the system to determine the material parameters for the materials by determining frequency-dependent material parameters for a plurality of frequency sub-bands independently from each other based (the subband processing as cited above in the claim 8,9,13 and 15 rejections, as applied to the material parameters of the claim 1 rejection, where the subbands are independent form each other by definition) on the plurality of frequency-dependent environment equalizations at the first set of frequency sub-bands and the plurality of frequency-dependent reverberation decay times at the second set of frequency sub-bands (the material parameters are based on the environment equalizations and decay times as per the claim 1 rejection).
As per claim 19, The non-transitory computer readable storage medium as recited in claim 17, further comprising instructions that, when executed by the instructions, cause the computing device to: determine the environment equalization by determining, utilizing an equalization neural network (as per the claim 8 rejection),
 a plurality of environment equalizations corresponding to the environment for a first set of frequency sub-bands (per the subband processing as per the claim 9 rejection); 
and determine the reverberation decay time by determining, utilizing a reverberation decay time neural network (claim 8 rejection), a plurality of reverberation decay times corresponding to the environment for a second set of frequency sub-bands (the subband processing per the claim 9 rejection).  Crow teaches that the neural networks can be convolutional (para. 72).

As per claim 20, The non-transitory computer readable storage medium as recited in claim 19, further comprising instructions that, when executed by the instructions, cause the computing device to determine the material parameters of the surfaces by modifying a slope of the first energy curve (per the claim 3 rejection) at a sub-band from both the first set of frequency sub-bands and the second set of frequency sub-bands (the subband processing per the claim 9,13 and 15 rejections).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
December 2, 2022